RE: CHAPLAIN HOUSING ALLOWANCE
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER DATED JANUARY 25, 1989, CONCERNING THE ABILITY OF THE DEPARTMENT, OR THE OFFICE OF PERSONNEL MANAGEMENT, TO ADMINISTRATIVELY DESIGNATE THAT A PORTION OF THE SALARY NORMALLY PAID TO PERSONS EMPLOYED AS CHAPLAINS BY THE STATE BE INSTEAD PAID IN THE FORM OF A HOUSING ALLOWANCE. I UNDERSTAND THAT THERE HAVE BEEN RECENT FEDERAL TAX LAW CHANGES WHICH WOULD BENEFIT THESE PERSONS IF SUCH A CHANGE IS LAWFUL.
IN REVIEWING YOUR LETTER, AND THE ACCOMPANYING BRIEF, I NOTE THAT THE BRIEF IS INCOMPLETE. THE DOCUMENT THAT I HAVE, WHICH APPEARS TO BE A PHOTOSTATIC COPY, CONTAINS TWO (2) PAGES, THE LAST OF WHICH ENDS WITH A PREFACE TO A QUOTATION THAT DOES NOT APPEAR, SEEMINGLY BECAUSE SAME IS ENVISIONED AS APPEARING ON THE NEXT PAGE. BEFORE I COULD TECHNICALLY BEGIN TO REVIEW THE QUESTION POSED ON A FORMAL BASIS, I WOULD NEED TO HAVE THE REMAINDER OF THE BRIEF.
HOWEVER, IN THIS REGARD, PLEASE BE ADVISED THAT I HAVE ALREADY INFORMALLY ADVISED REPRESENTATIVE WORTHEN THAT THERE IS NO CURRENT AUTHORITY FOR CHAPLAINS TO BE PAID A PORTION OF THEIR SALARIES IN THE FORM OF HOUSING ALLOWANCES. CERTAINLY, IN THIS SAME VEIN, IT IS CLEAR THAT NEITHER THE DEPARTMENT NOR THE OFFICE OF PERSONNEL MANAGEMENT HAS ANY AUTHORITY TO ADMINISTRATIVELY ALTER THE FORM OF A STATE EMPLOYEE'S PAY IN THE MANNER DISCUSSED IN YOUR LETTER. SUCH A CHANGE WOULD REQUIRE STATUTORY CHANGES.
IF YOU FEEL THAT YOU STILL REQUIRE THE ISSUANCE OF A FORMAL OPINION, PLEASE SO ADVISE, AND HAVE MR. POPE ATTACH ANOTHER
(MICHAEL SCOTT FERN)